Citation Nr: 0213123	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  95-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the knees, to include as secondary to service-
connected traumatic arthritis of the left ankle.

2.  Entitlement to service connection for degenerative 
arthritis of the thighs, to include as secondary to service-
connected traumatic arthritis of the left ankle.

3.  Entitlement to service connection for degenerative 
arthritis of the pelvis, to include as secondary to service-
connected traumatic arthritis of the left ankle.

4.  Entitlement to service connection for degenerative 
arthritis of the back, to include as secondary to service-
connected traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active service from March 1956 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
degenerative arthritis of the knees, thighs, pelvis, and 
back, as secondary to the service-connected traumatic 
arthritis of the left ankle.  In August 1999, the Board 
remanded the claim for additional development.


FINDING OF FACT

The veteran does not have degenerative arthritis of the 
knees, thighs, pelvis or back that was caused or aggravated 
by his service, or by a service-connected disability.  


CONCLUSION OF LAW

Degenerative arthritis of the knees, thighs, pelvis and back 
were not incurred in or aggravated by the veteran's active 
military service or a service-connected condition.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the July 1995 rating decision, and the 
statement of the case (SOC), that the criteria for service 
connection for degenerative arthritis of the knees, thighs, 
pelvis and back  had not been met, to include as secondary to 
a service-connected condition.  See also, supplemental 
statements of the case (SSOC's) dated in December 1997, March 
1998 and May 2000.  That is the key issue in this case, and 
the SOC and SSOC's informed the appellant of the evidence 
needed to substantiate his claims.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Based on the foregoing, the Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate his claims 
and that VA has complied with its notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, in a letter to 
the veteran, dated in December 1999, the RO requested that he 
identify all relevant treatment for the claimed conditions, 
and he was notified that it was his responsibility to provide 
evidence from a private health care provider identified as 
Dr. Luby.  However, in a letter from the veteran received in 
January 2000, he stated that records from Dr. Luby were 
unobtainable and that "all documentation has been furnished 
to the Board."  In a letter, dated in February 2000, the RO 
informed the veteran that it was requesting his records of 
treatment from the Beaufort Naval Hospital (BNH), and that it 
was his responsibility to furnish evidence in support of his 
claim.  The veteran's BNH treatment records were subsequently 
obtained.  The Board therefore finds that VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Prinicipi, No. 01- 997 (U. S. 
Vet. App. June 19, 2002).  Furthermore, the RO has afforded 
the veteran examinations covering the claimed disabilities, 
and etiological opinions have been obtained from both a VA 
physician and an independent medical examiner (IME).  The 
veteran has not asserted that any available and relevant 
evidence has not been associated with the claims files, or 
that any additional development is required.  Based on the 
foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The veteran contends that he has arthritis of the knees, 
thighs, pelvis, and back that are related to his service-
connected traumatic arthritis of the left ankle.  He also 
contends that the claimed conditions had their onset during 
service.  The Board notes that in April 1984, the RO granted 
service connection for traumatic arthritis of the left ankle, 
and that this disability is currently evaluated as 20 percent 
disabling.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, service 
connection may be granted for a "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

The medical evidence in this case consists of service medical 
records, BNH records, a VA examination report (and addendum), 
a private medical report, and the opinions of an independent 
medical expert.  

The veteran's service medical records show that he was 
treated for a left ankle injury beginning in November 1975.  
The impressions included arthritis.  In November 1981, he was 
treated for lumbar back pain.  The assessment was muscular 
strain, accompanied by notations of "myofascial" and 
"thorax."  In January 1982, he was treated for pain below 
the right scapula.  The assessment was myofascial pain.  The 
service medical records do not show complaints, treatment or 
a diagnosis involving the knees, hips, thighs or pelvis.  The 
veteran's separation examination report, dated in May 1982, 
shows that his spine, and upper and lower extremities, were 
clinically evaluated as normal.  

Records from BNH, dated between 1985 and 1999, may be 
summarized as follows: a January 1989 bone scan report for 
the pelvis shows that the examination was negative; an April 
1987 X-ray report for the lumbosacral spine shows that it was 
normal; a June 1996 X-ray report for the tight knee shows 
that it was normal; a July 1996 report notes DJD of the right 
knee; a February 1998 X-ray report for the right hip notes 
degenerative changes in the hips and the lower lumbar spine; 
an August 1999 X-ray report for the left knee and lumbosacral 
spine shows degenerative changes in both areas.  

In a statement, dated in October 1997, Dr. Mead Luby 
indicated that the veteran's left ankle arthritis was 
traumatic in origin and was related to his service.  He 
further indicated that the arthritis "now present elsewhere 
in the veteran's body" was related to his left ankle 
arthritis.  Dr. Luby essentially noted that the veteran's 
chronic ankle pain resulted in changes in his walking, and 
that it was "a major possibility" that these changes would 
involve the lower extremities and vertebral column.  Dr. Luby 
checked "yes" to the question, "Is it your opinion then, 
that [the veteran's] current multiple joint Arthritis began 
while he was on active duty as represented by Osteoarthritis 
in his Left Ankle?"  

A VA examination report, dated in December 1997, shows that 
the examiner stated that the veteran's multiple joint 
arthritis was not related to his service connected left ankle 
arthritis.  He explained, in part, that the veteran's left 
ankle arthritis was from two to four joints away from the 
joints which were shown to have arthritis (to include the 
shoulder), that the veteran's arthritis of his back was 
extremely severe and could not be blamed on his left ankle, 
and that there was no reason that he should have equal 
amounts of arthritis on his hips solely due to his ankle 
problem.  The examiner concluded that the veteran's arthritis 
was more likely a result of degenerative components and 
environmental components and cannot be related to the left 
ankle injury.  In an addendum, dated in December 1997, the 
examiner indicated that he had reviewed Dr. Luby's statement, 
but that, "I would still maintain that there is no medical 
evidence that can correlate arthritis in one area causing 
arthritis in other areas because of altered use of joints."  

In March 2001, the Board requested an opinion from an 
independent medical expert (IME).  See 38 C.F.R. § 3.328 
(2002).  Specifically, the Board requested that the IME offer 
two opinions, as follows:

1) Is it at least as likely as not that the appellant's 
degenerative arthritis of multiple joints was either 
caused or aggravated by the service-connected traumatic 
arthritis of the left ankle?

2) If the degenerative arthritis was not caused or 
aggravated by the traumatic arthritis of the left ankle, 
is it at least as likely as not that the degenerative 
arthritis of joints other than the left ankle had its 
onset during his active military service?

In April 2001, an opinion was received from Prahald S. Pyati, 
M.D., Clinical Professor of Surgery, Chicago Medical 
School/University of Health Sciences, and Chief, Division of 
Orthopedic Surgeons, Mount Sinai Hospital Medical Center.  
Dr. Pyati stated:

I am writing this letter of opinion for a patient, 
[redacted], for whom you had sent materials.  I am 
a little late in submitting my opinion as I was 
away on vacation for two weeks.

After extensive review of the files and records 
that you submitted, the following information was 
obtained. The appellant entered service on March 
14,  1956 and was released on June 30, 1982.  His 
present complaints are of multiple joint 
osteoarthritis along with a primary post traumatic 
osteoarthritis of the left ankle.

The history of his injury is not very clear, 
however, during his visit to a hospital in Okinawa, 
Japan on 12/14/78, a history was obtained that in 
about 1960, he sustained a minor crack fracture of 
the lateral malleolus of his left ankle for which a 
cast was applied for about six weeks. He has been 
having a painful left ankle and has had several 
visits to various medical centers for this problem.  
He was seen in Camp Sam in 11/75 for the same left 
ankle pain for which a diagnosis of ligament strain 
was made and a combat boot support was given. 
During his examination in 1978 in Okinawa, x-rays 
were done at that time of his left ankle which 
showed osteophyte formation from the distal tibio-
fibular joint area but the main ankle joint itself 
was found to be unremarkable. Subsequently he was 
diagnosed as having diabetes mellitus and was known 
to be somewhat overweight.  Because of the pain in 
his right knee, an MRI of his right knee was 
performed in Bufort Memorial Hospital on 8/1/96 
with only degenerative changes of the meniscus.

Multiple x-rays of his shoulder, lumbar spine, 
knees, ankle and feet were done at a V.A. Medical 
Center in Charleston, South Carolina on 11/26/97.  
These all showed minimal degenerative joint disease 
changes consistent with the patient's age, and in 
particular, x-rays of the left ankle showed some 
osteophyte formation from the distal tibio-fibular 
joint with evidence of possibly a crack fracture of 
the lateral malleolus.  The ankle joint itself was 
found to be unremarkable. The impression of these 
x-rays dictated by the Staff Radiologist, Dr. Brian 
Gordon, is as follows, "No evidence of 
osteoarthritis involving the bilateral ankle joints 
with post traumatic deformities of the distal 
tibio-fibular joint on the left side as before. The 
feet are normal for the patient's age." This report 
was dictated, on December 4, 1997.

Essentially in summary, the appellant is a somewhat 
overweight, diabetic man with multiple joint pains 
with old history of crack fracture of the lateral 
malleolus of the left ankle resulting in some 
osteophyte formation of the left distal tibio-
fibular joint, with the main ankle joint itself 
being negative.

As to my opinion about the two questions you 
raised, I feel the left ankle injury has no causal 
relationship with his minor osteoarthritic changes 
in the shoulder, lumbar spine or the hips.  It is 
extremely unlikely that his multiple joint 
complaints are due to his left ankle injury.

Secondly, as to his degenerative arthritis caused 
or aggravated by traumatic arthritis of the ankle 
during his military service, I find it extremely 
unlikely.
                                                      
I hope this opinion is useful and adequate. I wish 
to remind again that I have based my opinion on x-
ray reports and not on the actual films.

In May 2002, the Board again wrote to Dr. Pyati, and 
requested the he elaborate on his opinion as to the second 
question contained in its March 2001 request.  

In June 2002, a reply from Dr. Pyati was received in which he 
stated:
I am sorry my first letter did not elaborate on the 
question that you had raised, namely whether his 
degenerative joint changes started when he was in the 
service.  Mr. [redacted] was released from the service on 
06/30/82.
I went through the entire chart again and here is the 
summary:  

1)  On 01/25/89 he had a bone scan of his entire body at 
Buford National Naval Hospital.  The results of this 
bone scan were entirely negative and there was no 
evidence of arthritis or any uptake in the pelvic or hip 
regions.
2)  X-rays of his knees were done on 06/24/96 at Buford 
National Naval Hospital and these x-rays were entirely 
negative for any arthritis.
3)  On 08/01/96 he underwent an MRI of the right knee. 
There was some evidence of mild degenerative joint 
disease changes between the patellofemoral joint, 
however the rest of the joint was within normal limits.
4)  He had x-rays of his hips done on 02/20/99 where the 
x-rays of the right hip did show minor changes of 
arthritis along with the opposite left hip also along 
with the lumbosacral spine.
5)  X-rays done on 08/03/99 of the lumbar spine showed 
degenerative joint disease spurring of the lumbosacral 
spine.  There was also some evidence of spurring of the 
patella on x-rays taken on 08/03/99.

As far as I can see, the bone scan of 1989 and x-rays of 
1996 did not show any evidence of arthritis, however 
later x-rays did reveal very minor arthritic changes 
which could be due to his obesity and could be age-
related.

The question whether the veteran's arthritis of multiple 
joints first manifested in the service, the answer for 
this is extremely unlikely.  The arthritis of multiple 
joints manifested later on, much later after his 
discharge.  Again, I do not believe his arthritis of the 
joints had any onset during his active military service.

I hope this answers your questions.  If there should be 
any other inquiries, please do not hesitate to contact 
me.

The Board finds that service connection for degenerative 
arthritis of the knees, thighs, pelvis, and back is not 
warranted.  The Board initially notes that there is no 
competent evidence showing that the veteran has degenerative 
arthritis of his "thighs" or "pelvis," as asserted by the 
veteran in his claim, received in March 1995.  Degenerative 
joint disease/arthritis typically involves joints.  See, 
e.g.,  Zevalkink v. Brown, 6 Vet. App. 483, 494 (1994) 
(noting that "Arthritis is articular rheumatism or 
inflammation of a joint.").  In an attempt to construe the 
claim broadly, the Board has therefore construed the claims 
for degenerative joint disease of the pelvis and thighs to 
include the hips.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between any current 
degenerative arthritis of the knees, thighs, pelvis (hips), 
and back and the veteran's service.  See 38 C.F.R. § 3.303.  
The veteran's service records do not show complaints, 
treatment or a diagnosis involving degenerative arthritis of 
the knees, thighs, pelvis/hips, or back.  The first evidence 
of degenerative arthritis of the knees, thighs, pelvis/hips 
or back is found in BNH records dated in 1996, which note 
degenerative joint disease (DJD) of the right knee.  This 
report comes approximately 14 years after separation from 
service.  This lengthy period without treatment for, or 
evidence of, the claimed conditions weighs heavily against 
the claims on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, the Board considers Dr. 
Pyati's opinion, that the claimed conditions are not related 
to his service, as highly probative evidence against the 
claims.  This report was based on a review of the veteran's 
C-file, and is accompanied by a rationalized explanation.  
The Board points out that Dr. Pyati's opinion is consistent 
with the December 1997 opinion of the VA examiner.  Although 
the Board has considered the opinion of Dr. Luby, the 
probative value of his opinion is greatly reduced by the fact 
that he indicated that no medical records were available.  
His opinion is also accompanied by additional indicia of 
reliability, such as citation to clinical records during 
service, or thereafter.  The Board therefore finds that 
degenerative arthritis of the knees, thighs, pelvis, and back 
are not shown during service.  See 38 C.F.R. § 3.303.  In 
addition, there is no competent evidence showing that any of 
the claimed conditions became manifest to a compensable 
degree within one year of separation from active duty.  See 
38 C.F.R. §§ 3.307, 3.309.

The veteran also argues that he has degenerative arthritis of 
the knees, thighs, pelvis, and back that were caused or 
aggravated by his service-connected traumatic arthritis of 
the left ankle.  See 38 C.F.R. § 3.310.

The Board has determined that the secondary service 
connection claims must be denied.  The Board considers Dr. 
Pyati's opinion, that the claimed conditions are not related 
to his service-connect traumatic arthritis of the left ankle, 
as highly probative evidence against the claim.  In this 
regard, much of the Board's discussion of the veteran's claim 
on a "direct" basis (i.e., under 38 C.F.R. § 3.303), is 
applicable here.  Briefly stated, Dr. Pyati's report was 
based on a review of the veteran's C-file, and it is 
accompanied by a rationalized explanation.  It is also 
consistent with the December 1997 opinion of the VA examiner, 
who determined that there was no relationship between the 
claimed conditions and the veteran's left ankle arthritis.  
Although the Board has considered the opinion of Dr. Luby, 
the probative value of his opinion is greatly reduced by the 
fact that he indicated that no medical records were 
available.  The Board therefore finds that the preponderance 
of the evidence is against the claims, and that service 
connection for degenerative arthritis of the knees, thighs, 
pelvis, and back, to include as secondary to the service-
connected traumatic arthritis of the left ankle, is not 
warranted.   

The Board has considered the veteran's written testimony 
submitted in support of his argument that the claimed 
conditions should be service connected.  His statements are 
not competent evidence of a nexus between the claimed 
conditions and his service, or a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims must be 
denied.  

The Board considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claim, such rule is not for application in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for degenerative arthritis of the knees, 
thighs, pelvis, and back, as secondary to the service-
connected traumatic arthritis of the left ankle is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

